Citation Nr: 1539665	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-16 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left hand.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right hand.

3.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus with retinopathy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1965 to December 1976, some unconfirmed.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case currently resides with the RO in Winston-Salem, North Carolina.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for his service-connected bilateral peripheral neuropathy of the upper extremities and diabetes mellitus with retinopathy.

Based upon a review of the record, the Board finds that another VA examination would be helpful in the adjudication of the claims.  The Veteran has not been afforded VA examinations for either service-connected disability since November 2009 evaluations.  Moreover, statements made by the Veteran indicate that the record does not accurately reflect the current severity of the Veteran's service-connected bilateral peripheral neuropathy of the upper extremities and diabetes mellitus with retinopathy disabilities.  Specifically, the Veteran has stated that each service-connected disability has worsened.  See August 2014 VA-Form 9.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected bilateral peripheral neuropathy of the upper extremities and diabetes mellitus with retinopathy disabilities is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.             § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected bilateral peripheral neuropathy of the left hand and right hand.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities (peripheral neuropathy of the left hand right hand) under the rating criteria.  In particular, the examiner should identify the nerve(s) affected and determine whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to evaluate the current nature and severity of his service-connected diabetes mellitus with retinopathy.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.

The examiner(s) should specifically address whether: 

(a) the Veteran's diabetes mellitus requires insulin, restricted diet, and the regulation of occupational and recreational activities; 

(b) the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and/or 

(c) the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength. 

The examiner should also evaluate and discuss the severity of all complications of diabetes mellitus that the Veteran experiences, to include, but not limited to, diabetic retinopathy.  The examiner is to note the Veteran's report that he suffers from bleeding of the left and right eyes.  See August 2014 VA-Form 9.

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




